Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This Office Action is in response to Application No. 17/087,438 filed on 11/02/2020.
Claims 1- 18 have been examined and are pending in this application.
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to parent Application No. FR1051695 filed on 03/09/2010,  Application No. PCT/EP2011/052907, filed on 02/28/2011, and Application 13/583,148 filed on 11/19/2012.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 19, and 24 of U.S. Patent # 10880739. Although the claims at issue are not identical, they are not patentably distinct from each other because 1, 19, and 24 of the U.S. Patent # 10880739 contains every element of claims 1, 10 and 15 of the instant application.

The limitations of independent claims 1, 10, and 15 of the instant Application are similar to the limitations claim 1, 19 and 24 of U.S. Patent # 10880739  as compared in the following table:
Instant Application No. 17/087,438
 U.S. Patent # 10880739
Claim 1
Claim 1 
A method, comprising: protecting data stored in a secure processing circuit of a telecommunication device having a near field communication (NFC) router and a host processor coupled to the NFC router, the NFC router having a plurality of individually assignable gates, one or more gates of the plurality of individually assignable gates concurrently coupleable to a first node via a first communication pipe and to a second node via a second communication pipe, wherein each communication pipe is formed as a non-shared, point-to-point communication path between its respective gate and its corresponding node, wherein assignments of the individually assignable gates are defined in a routing table, the protecting including the acts of: 
A method, comprising: protecting data stored in a security module of a telecommunication device having a near field communication (NFC) router, the NFC router having a plurality of individually assignable gates, at least one of the plurality of individually assignable gates concurrently coupleable to a first node via a first communication pipe and to a second node via a second communication pipe, wherein each communication pipe is formed as a non-shared, point-to- point communication path between its respective gate and its corresponding node, wherein assignments of the individually assignable gates are defined in a routing table, the protecting including the acts of: 
receiving an authentication code keyed in by a user; 
receiving an authentication code keyed in by a user; 
verifying the authentication code; and
verifying the authentication code; and
preventing in the routing table a modification of an assignment of at least one of the individually assignable gates of said NFC router based on a failure to verify the authentication code keyed in by the user.
preventing in the routing table a modification of an assignment of at least one of the individually assignable gates of said NFC router based on a failure to verify the authentication code keyed in by the user.
           
           U.S. Patent # 10880739 does not appear to explicitly disclose a host processor coupled to the NFC router. 
           In a similar field of endeavor, Charrat discloses a host processor coupled to the NFC router (Charrat: fig. 8, para[0112], “The component NFRC includes the controller NFCC and the interface CLINT already described; a memory array having a program memory MEM1 of Read Only Memory (ROM) type, .. a connection port INT1 of Universal Asynchronous Receiving Transmitting (UART) type to which the host processor HP1 is connected; a connection port INT2 of ISO7816 type to which the host processor HP2 is connected (the processor HP2 here is assumed to be a SIM card); a connection port INT3 of Single Wire Protocol (SWP) type allowing the host processor HP3 to be connected”).
             Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to combine the teaching of Charrat into the teaching of Huque to include the host processor because it will improve the efficiency and security of the system.
               Also, the patent claim includes the limitation of “ a secure module” and the instant application claim include  the limitation of “ a secure processing circuit”, however, due to the specifications appearing identical, it follows that a person of ordinary skill in the art would find obvious that while the terms used differ, their description and function with respect to the scope of the claimed inventions do not. 
Claim 10
Claim 19
A system, comprising: a host processor; a secure processing circuit configured to store data;
An apparatus, comprising: a security module configured to store data;


a near field communication (NFC) router coupled to the secure processing circuit and the host processor, the NFC router having a plurality of individually assignable gates, each individually assignable gate being a physical gate; and 
a near field communication (NFC) router coupled to the security module, the NFC router having a plurality of individually assignable gates, each individually assignable gate being a physical gate; and 
a memory configured to store a routing table defining linking assignments of individual ones of the plurality of individually assignable gates of the (NFC) router, wherein each linking assignment represents a communication pipe is formed as a non- shared, point-to-point communication path between its respective individually assignable gate and a corresponding node, wherein the system is configured to prevent modification of an assignment of at least one of the individually assignable gates of said NFC router defined in the routing table absent verification of an authentication code entered by a user.
a memory configured to store a routing table defining linking assignments of individual ones of the plurality of individually assignable gates of the (NFC) router, wherein each linking assignment represents a communication pipe is formed as a non-shared, point-to- point communication path between its respective individually assignable gate and a corresponding node, wherein the apparatus is configured to prevent modification of an assignment of at least one of the individually assignable gates of said NFC router defined in the routing table absent verification of an authentication code entered by a user.
           
           U.S. Patent # 10880739 does not appear to explicitly disclose a host processor. 
           In a similar field of endeavor, Charrat discloses a host processor (Charrat: fig. 8, para[0112], “The component NFRC includes the controller NFCC and the interface CLINT already described; a memory array having a program memory MEM1 of Read Only Memory (ROM) type, .. a connection port INT1 of Universal Asynchronous Receiving Transmitting (UART) type to which the host processor HP1 is connected; a connection port INT2 of ISO7816 type to which the host processor HP2 is connected (the processor HP2 here is assumed to be a SIM card); a connection port INT3 of Single Wire Protocol (SWP) type allowing the host processor HP3 to be connected”).
             Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to combine the teaching of Charrat into the teaching of Huque to include the host processor because it will it will improve the efficiency and security of the system.
               Also, the patent claim includes the limitation of “ a secure module” and the instant application claim include  the limitation of “ a secure processing circuit”, however, due to the specifications appearing identical, it follows that a person of ordinary skill in the art would find obvious that while the terms used differ, their description and function with respect to the scope of the claimed inventions do not. 
Claim 15
Claim 24
A telecommunication device comprising: a host processor; 
A telecommunication device comprising:
a near field communication (NFC) router coupled to the host processor and having an associated routing table, the routing table configured to store assignments of individually assignable gates of the NFC router, at least one of the individually assignable gates concurrently coupleable to a first node via a first communication pipe and to a second node via a second communication pipe, wherein each communication pipe is formed as a non-shared, point-to-point communication path between its respective gate and its corresponding node; and 
a near field communication (NFC) router having a routing table associated therewith, the routing table configured to store assignments of individually assignable gates of the NFC router, at least one of the individually assignable gates concurrently coupleable to a first node via a first communication pipe and to a second node via a second communication pipe, wherein each communication pipe is formed as a non-shared, point-to-point communication path between its respective gate and its corresponding node; and 
a secure processing circuit coupled to the NFC router and configured to prevent modification of at least one gate assignment defined in the routing table absent verification of an authentication code entered by a user.
a security module configured to prevent modification of at least one gate assignment defined in the routing table absent verification of an authentication code entered by a user.
           
           U.S. Patent # 10880739 does not appear to explicitly disclose a host processor. 
           In a similar field of endeavor, Charrat discloses a host processor (Charrat: fig. 8, para[0112], “The component NFRC includes the controller NFCC and the interface CLINT already described; a memory array having a program memory MEM1 of Read Only Memory (ROM) type, .. a connection port INT1 of Universal Asynchronous Receiving Transmitting (UART) type to which the host processor HP1 is connected; a connection port INT2 of ISO7816 type to which the host processor HP2 is connected (the processor HP2 here is assumed to be a SIM card); a connection port INT3 of Single Wire Protocol (SWP) type allowing the host processor HP3 to be connected”).
             Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to combine the teaching of Charrat into the teaching of Huque to include the host processor because it will it will improve the efficiency and security of the system.
               Also, the patent claim includes the limitation of “ a secure module” and the instant application claim include  the limitation of “ a secure processing circuit”, however, due to the specifications appearing identical, it follows that a person of ordinary skill in the art would find obvious that while the terms used differ, their description and function with respect to the scope of the claimed inventions do not. 



Allowable Subject Matter
Claims 1-18 would be allowed if the double patent rejection set forth on this office action is overcome. 
The following is an Examiner’s statement of reasons for allowance:
The claims are in similar scope as the parent application. 
The examiner does not find references on record anticipating or a combination of references making obvious to wherein each communication pipe is formed as a non-shared, point-to-point communication path between its respective gate and its corresponding node, wherein assignments of the individually assignable gates are defined in a routing table, the protecting including the acts of: receiving an authentication code keyed in by a user; verifying the authentication code; and preventing in the routing table a modification of an assignment of at least one of the individually assignable gates of said NFC router based on a failure to verify the authentication code keyed in by the user.
The closest prior arts include:
Charrat et al. (US2009/0206984 A1) teaches a route modify command operable to modify in the routing table an assignment of at least one of the individually assignable gates of an NFC router. Charrat does not teach receiving an authentication code keyed in by a user; verifying the authentication code; and preventing in the routing table a modification of an assignment of at least one of the individually assignable gates of said NFC router based on a failure to verify the authentication code keyed in by the user.
Ford (US 6,856,818 B1) teaches preventing or permitting modification of a data record on an integrated circuit such as a SIM based on verification of a user entered PIN. Ford does not teach receiving an authentication code keyed in by a user; verifying the authentication code; and preventing in the routing table a modification of an assignment of at least one of the individually assignable gates of said NFC router based on a failure to verify the authentication code keyed in by the user.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA L NOEL whose telephone number is (571) 272-1628. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.L.N./Examiner, Art Unit 2437

/KRISTINE L KINCAID/             Supervisory Patent Examiner, Art Unit 2437